Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8 April 2021 has been entered.  Claim 21 has been added and Claims 1-20 remain pending in the application.  The previously applied Double Patenting rejection has been withdrawn in light of Applicant’s filing of Terminal Disclaimer dated 9 April 2021.

Response to Arguments
Applicant's arguments filed 8 April 2021 have been fully considered but they are not persuasive. Applicant’s arguments are believed to be addressed in the rejection as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duale et al (US Patent 9,595,193) in view of Wang et al (Machine Translation of Chinese Patent 105959380).
Regarding claim 1, Duale discloses a system, comprising: a light component of a flow management light device, wherein the light component is configured to provide 
a memory that stores machine-executable components; and a processor that executes the machine-executable components stored in the memory, wherein the machine-executable components comprise: (C8 L54-60)
a flow management component of the flow management light device, wherein the flow management component is configured to determine a light profile for the flow management light device based at least in part on characteristics of the flow management light device, environmental conditions associated with the area associated with the flow management light device, and (C3 L46-53; C4 L14-22, 35-37, 44-46)
wherein the flow management component is further configured to control operation of the light component and instruments of an instrument component of the flow management light device based at least in part on the light profile. (C4 L49-54; C6 L54-57; or C7 L21-26)

Duale appears to be silent as to mapping information that can map the characteristics of the environment to characteristics of the flow management light device.

Wang however teaches mapping information that can map the characteristics of the environment to characteristics of the flow management light device. (¶12-15, 31, 52-55)




Regarding claim 2, Duale further discloses wherein the flow management component is further configured to determine at least one action to perform in response to the environmental conditions associated with the area and facilitate performance of the at least one action by at least one of the light component or one or more of the instruments of the instrument component. (C3 L46-53; C4 L14-22, 35-37, 44-46, 49-54; C6 L-54-57; or C7 L21-26)

Regarding claim 3, Duale further discloses the instrument component configured to comprise the instruments, wherein respective instruments of the instrument component are configured to perform respective tasks, and wherein at least one instrument of the respective instruments is configured to perform at least one task to facilitate the performance of the at least one action. (C3 L46-53; C4 L14-22, 35-37, 44-46, 49-54; C6 L-54-57; or C7 L21-26)

Regarding claim 4, Duale further discloses a sensor component comprising one or more sensors configured to sense the environmental conditions associated with the area and generate sensor data based at least in part on the sensing of the environmental conditions, wherein the flow management component is further configured to receive the sensor data from the sensor component, analyze the sensor data, and determine an environment profile associated with the area based at least in part on a first analysis result of the analysis of the sensor data. (C3 L46-53; C6 L17-21)

Regarding claim 5, Duale further discloses wherein the flow management component is further configured to analyze the light characteristics data relating to the characteristics of the flow management light device and the environment profile and determine the light profile associated with the flow management light device based at least in part on a second analysis result of the analysis of the characteristics and the environment profile. (C3 L46-53)

Regarding claim 6, Duale further discloses wherein the executable components further comprise a network component configured to create a communication connection between the flow management light device and at least one other flow management light device, wherein the flow management component is further configured to communication with the at least one other flow management light device to coordinate operation of the flow management light device with at least one operation of the at least one other flow management light device, and wherein the communication 

Regarding claim 7, Wang teaches wherein the flow management component is further configured to facilitate presenting a user interface that is configured to receive user input from a user to modify at least a portion of light profile data in the light profile that was generated by the flow management component. (¶12-15, 31, 52-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Duale with wherein the flow management component is further configured to facilitate presenting a user interface that is configured to receive user input from a user to modify at least a portion of light profile data in the light profile that was generated by the flow management component as taught by Want because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Duale further discloses wherein the flow management component is further configured to monitor and detect the environmental conditions associated with the area over a period of time, determine a context associated with the area based at least in part the environmental conditions over the period of time, and update the light profile associated with the flow management light device and an 

Regarding claim 9, Duale further discloses wherein the flow management light device is configured to determine at least one action that is to be performed to respond to at least one environmental condition associated with the context based at least in part on the light profile, and, at a future time, in response to detecting an occurrence of an event relating to the context, facilitate performance of the at least one action by at least one of the light component or one or more of the instruments of the instrument component. (C3 L46-53)

Regarding claim 10, Duale discloses typical traffic signal but does not appear to explicitly mention a housing. 

Wang however teaches wherein the flow management light device is configured to comprise a housing component, wherein the housing component comprises the light component, the processor, the memory, the flow management component, and at least a portion of the instruments of the instrument component. (fig 1; ¶31)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Duale with wherein the flow management light device is configured to comprise a housing component, wherein the housing component comprises the light component, the processor, the memory, the flow management component, and at least a portion of the instruments of the instrument component as 

Regarding claim 12, Duale discloses a method, comprising: determining, by a system comprising a processor, a light profile for a flow management light based at least in part on attributes of the flow management light and conditions associated with an area associated with the flow management light; and  (C3 L46-53; C4 L14-22, 35-37, 44-46)
controlling, by the system, operation of a light component and an instrument component of the flow management light based at least in part on the light profile. (C4 L49-54; C6 L54-57; or C7 L21-26)

Duale appears to be silent as to mapping information that can map the characteristics of the environment to characteristics of the flow management light device.

Wang however teaches mapping information that can map the characteristics of the environment to characteristics of the flow management light device. (¶12-15, 31, 52-55)




Regarding claim 13, Duale further discloses determining, by the system, at least one action to perform in response to the conditions associated with the area; and performing, by the system, the at least one action, (C4 L49-54; C6 L54-57; or C7 L21-26)
wherein the performing comprises at least one of performing a second action to present visual information or audio information to a user, or performing a third action to have an instrument of the instrument component perform a task that is responsive to the conditions, and wherein the visual information or the audio information relates to the conditions associated with the area. (C4 L49-54; C6 L54-57; or C7 L21-26)

Regarding claim 14, Duale further discloses detecting, by the system, the conditions associated with the area in proximity to the flow management light; generating, by the system, condition information based at least in part on the detecting of the conditions; analyzing, by the system, the condition information: and determining, by the system, an environment profile associated with the area based at least in part on 

Regarding claim 15, Duale further discloses analyzing, by the system, the environment profile and attribute information of the attributes of the flow management light; and determining, by the system, the light profile associated with the flow management light based at least in part on a second analysis result of the analysis of the environment profile and the attribute information. (C3 L46-53)

Regarding claim 16, Duale further discloses establishing, by the system, a communication connection between the flow management light and at least one other flow management light, wherein the communication connection is at least one of a wireline communication connection or a wireless communication connection; communicating, by the system, information relating to respective operations of the flow management light and the at least one other flow management light between the flow management light and the at least one other flow management light; and coordinating, by the system, operation of the flow management light with at least one operation of the at least one other flow management light. (C8 L29-35)

Regarding claim 17, Duale further discloses monitoring, by the system, the conditions associated with the area over a period of time; detecting, by the system, the conditions associated with the area over the period of time; determining, by the system, a context associated with the area based at least in part the conditions detected over 
determining, by the system, at least one action to perform to respond to at least one condition associated with the context based at least in part on the light profile; and at a subsequent time, in response to detecting an occurrence of an event relating to the context, facilitating, by the system, performing of the at least one action by at least one of the light component or an instrument of the instrument component. (C3 L46-53)

Regarding claim 18, Duale discloses a device, comprising: a light component configured to provide illumination in an area associated with the device; (abstract; C3 L23-25; C4 L44-46)
a sensor component configured to comprise one or more sensors configured to sense conditions associated with the area and generate sensor data based at least in part on the sensing of the conditions; (C3 L46-53; C6 L17-21)
an instrument component configured to comprise instruments configured to perform respective tasks; (C4 L49-54; C6 L54-57; or C7 L21-26)
a memory that stores machine-executable components; and a processor that executes the machine-executable components stored in the memory, wherein the machine-executable components comprise: (C8 L54-60)
a flow management component configured to generate a light profile for the flow management light device based at least in part on characteristics of the device and the sensor data relating to the conditions associated with the area, and wherein the flow 
Duale appears to be silent as to mapping information that can map the characteristics of the environment to characteristics of the flow management light device.

Wang however teaches mapping information that can map the characteristics of the environment to characteristics of the flow management light device. (¶12-15, 31, 52-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Duale with teaches mapping information that can map the characteristics of the environment to characteristics of the flow management light device as taught by Wang because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 19, Duale further discloses wherein the flow management component is further configured to determine at least one action to perform in response to the conditions associated with the area and facilitate performance of the at least one 

Regarding claim 20, Duale further discloses  wherein the executable components further comprise a network component configured to establish a communication connection between the device and at least one other device, wherein the communication connection is at least one of a wireline communication connection or a wireless communication connection, wherein the flow management component is further configured to utilize the communication connection to communicate with at least one other flow management component of the at least one other device to coordinate operation of the device with at least one operation of the at least one other device. (C8 L29-35)

Regarding claim 21, Duale further discloses Duale discloses a system, comprising: a light component of a flow management light device, wherein the light component is configured to provide illumination in an area associated with the flow management light device; (abstract; C3 L23-25; C4 L44-46)
a memory that stores machine-executable components; and a processor that executes the machine-executable components stored in the memory, wherein the machine-executable components comprise: (C8 L54-60)
a flow management component of the flow management light device, wherein the flow management component is configured to determine a light profile for the flow management light device based at least in part on characteristics of the flow 
wherein the flow management component is further configured to control operation of the light component and instruments of an instrument component of the flow management light device based at least in part on the light profile, and controls operations of the flow management light device. (C4 L49-54; C6 L54-57; or C7 L21-26)

Duale appears to be silent as to wherein the flow management component can learn, using artificial intelligence, context of people or vehicle traffic at various times and control operations based on the learned context.

Wang however teaches wherein the flow management component can learn, using artificial intelligence, context of people or vehicle traffic at various times and control operations based on the learned context. (¶26, 31, 52-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Duale with wherein the flow management component can learn, using artificial intelligence, context of people or vehicle traffic at various times and control operations based on the learned context as taught by Wang because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duale in view of Wang as applied to claim 1 above, and further in view of Tremblay (US Patent Publication 2006/0197684).
Regarding claim 11, Tremblay teaches a light fixture component configured to comprise a socket component in which a base component associated with the light component is able to be inserted to connect the light component to the light fixture component, wherein the flow management component is configured to be included in the light fixture component. (fig 2; ¶38)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Duale with teaches a light fixture component configured to comprise a socket component in which a base component associated with the light component is able to be inserted to connect the light component to the light fixture component, wherein the flow management component is configured to be included in the light fixture component as taught by Tremblay so as to protect the components from the weather. (Tremblay: ¶6)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669